DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .
Ki
Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 108856622 to Kang, which discloses:
Claim 20: A porter module comprising:
a main body 1 having a first body and a second body spaced apart from each other to define a space therebetween (see FIG. 1);
a first pressing body 3, 5, 7, 14, 15, 29 located at the first body;
a second pressing body 6, 8, 30 located at the second body and arranged to face the first pressing body; and
an adjuster 9, 10, 11 located in the main body 1 to move at least one of the first pressing body and the second pressing body to adjust an interval between the first pressing body and the second pressing body.
Claim 23: The porter module of claim 20, wherein the main body 1 has a guide rod 11, and
wherein at least one the first pressing body and the second pressing body has a guide hole 15 to receive the guide rod 11 such that the at least one of the first pressing body and the second pressing body is guided along the guide rod 11.
Claim 25: The porter module of claim 20, wherein the main body 1 includes:
an inner cover 3 on which at least one of the first pressing body and the second pressing body is movably disposed;
an outer cover surrounding the inner cover (see FIG. 1); and
an accommodation space provided between the inner cover and the outer cover to accommodate the adjuster.
Claim 26: The porter module of claim 20, wherein the adjuster includes:
a first adjuster 14 located at the first body to move the first pressing body so that the first pressing body moves toward and away from the second pressing body; and
a second adjuster (opposite 14) located at the second body to move the second pressing body so that the second pressing body moves toward and away from the first pressing body.
Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 108638032 to Jihua et al., which discloses:
Claim 20: A porter module comprising:
a main body 2 having a first body and a second body spaced apart from each other to define a space therebetween;
a first pressing body 4 located at the first body;
a second pressing body 4 located at the second body and arranged to face the first pressing body; and
an adjuster 52 located in the main body 2 to move at least one of the first pressing body and the second pressing body to adjust an interval between the first pressing body and the second pressing body.
Claim 21: The porter module of claim 20, wherein the adjuster 52 includes:
a motor 53 located in the main body; and
a cam 52 arranged to be in contact with the first pressing body, the cam 52 being rotatable by the motor 53.
Claims 20, 26, 30-32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 10-2017-0134838 to Kim Bong Seok et al., which discloses:
Claim 20: A porter module comprising:
a main body 10, 11, 20 having a first body 10 and a second body 11 spaced apart from each other to define a space therebetween;
a first pressing body 26 located at the first body;
a second pressing body 26 located at the second body and arranged to face the first pressing body 26; and
an adjuster 24 located in the main body to move at least one of the first pressing body 26 and the second pressing body 26 to adjust an interval between the first pressing body and the second pressing body (see FIGS. 7(a)-7(b)).
Claim 26: The porter module of claim 20, wherein the adjuster 24 includes:
a first adjuster located at the first body to move the first pressing body 26 so that the first pressing body moves toward and away from the second pressing body; and
a second adjuster located at the second body to move the second pressing body 26 so that the second pressing body moves toward and away from the first pressing body.
Claim 30: The porter module of claim 26, wherein the main body includes:
a first inner cover 26 having a first opening 26a through which the first pressing body 25 (according to this construction, element 25 is analogized as the first and second pressing bodies) penetrates; and
a second inner cover 26 having a second opening 26a through which the second pressing body 25 penetrates.
Claim 31: The porter module of claim 30, wherein the main body includes:
a first outer cover 22 covering the first adjuster 24; and
a second outer cover 22 covering the second adjuster 24,
wherein the first adjuster 24 is located between the first pressing body 26 and the first outer cover 22, and
wherein the second adjuster 24 is located between the second pressing body 26 and the second outer cover 22.
Claim 32: The porter module of claim 26, wherein the main body includes a first guide rod and a second guide rod (pins provided on 25),
wherein the first pressing body 26 has a first guide hole (slot which receives the pin of 25) to receive the first guide rod such that the first pressing body 26 is guided along the first guide rod, and
wherein the second pressing body 26 has a second guide hole (slot which receives the pin of 25) to receive the second guide rod such that the second pressing body 26 is guided along the second guide rod.
Claim 35: A robot 300, comprising:
a porter module, the porter module including:
a main body 10, 11, 20 having a first body 10 and a second body 11 spaced apart from each other to define a space therebetween;
a first pressing body 26 located at the first body;
a second pressing body 26 located at the second body and arranged to face the first pressing body 26; and
an adjuster 24 located in the main body to move at least one of the first pressing body 26 and the second pressing body 26 to adjust an interval between the first pressing body and the second pressing body (see FIGS. 7(a)-7(b)); and
a mover configured to transport the porter module, the mover including:
a support plate on which the porter module is mounted (portions of 10, 11, and/or 17 may be analogized as a support plate); and
a display located above the support plate (see FIGS. 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Korean Patent Publication No. 10-2017-0134838 to Kim Bong Seok et al.
Claim 21: The porter module of claim 20, wherein the adjuster 24 includes:
a motor located in the main body (the Office submits that a motor would be inherent in order to drive the adjuster 24); and
a cam arranged to be in contact with the first pressing body, the cam being rotatable by the motor (Kim Bong Seok discloses “That is, the gripper 20 may have a cam structure through the gripper body 24, the connecting portion 25, and the grip portion 26”).
Claim 27: The porter module of claim 26, wherein each of the first adjuster and the second adjuster comprises a motor and a cam connected to the motor (see both parentheticals used in the rejection of Claim 21 above).
Claim 28: The porter module of claim 27, wherein each of the first pressing body and the second pressing body includes:
an outer contactor 26; and
an inner body 25 coupled to the outer contactor.
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-2017-0134838 to Kim Bong Seok et al.
Claim 34: The porter module of claim 20, further comprising:
an input sensor 16, 27 located at the main body to detect an input.
Kim Bong Seok does not appear to disclose a controller configured to control the adjuster 24 to move the at least one of the first pressing body 26 and the second pressing body 26 to adjust an interval between the first pressing body and the second pressing body in response to the detected input.
The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to design the porter module disclosed by Kim Bong Seok so as to further comprise a controller configured to control the adjuster 24 to move the at least one of the first pressing body 26 and the second pressing body 26 to adjust an interval between the first pressing body and the second pressing body when a pallet is located between the first and second bodies, in order to grasp the pallet when the pallet is located between the first and second bodies.
Claim 36: The robot of claim 35, further comprising:
at least one sensor 16, 27 to sense an article placed between the first pressing body and the second pressing body.
Kim Bong Seok does not appear to disclose a controller configured to control the adjuster 24 according to a signal transmitted from the at least one sensor 16, 27.
The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to design the porter module disclosed by Kim Bong Seok so as to further comprise a controller configured to control the adjuster 24 to move the at least one of the first pressing body 26 and the second pressing body 26 to adjust an interval between the first pressing body and the second pressing body when a pallet is located between the first and second bodies, in order to grasp the pallet when the pallet is located between the first and second bodies.

Allowable Subject Matter
Claims 22, 24, 29, 33, and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Korean Patent Publication No. 10-2017-0134838 to Kim Bong Seok et al., Chinese Patent Publication No. 108638032 to Jihua et al., and Chinese Patent Publication No. 108856622 to Kang are considered to be the closest prior art.  
The closest art does not disclose or suggest the limitations recited in Claims 22, 24, 29, 33, 37, 38, and 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658